Case 1:20-cv-01478-LMB-MSN Document 8 Filed 12/14/20 Page 1 of 1 PagelD# 54

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
Eastern District of Virginia

Case Number: 1:20-CV-01478-LMB-
MSN

Plaintiff:
REHANA BIBI

vs.

Defendant:
MIR SHAKIL-IR-RAHMAN, SHAHEENA SHAKIL-UR-RAHMAN, SHOAIB
NOORUDDIN YAHYA and AYESHA YAHYA

For:

SUTTER & TERPAK PLLC
7540A LITTLE RIVER TURNPIKE
ANNANDALE, VA 22314

Received by Process Server VA LLC to be served on AYESHA YAHYA, 18924 LONGHOUSE PLACE, LEESBURG,
VA 20176.

1, Courtney C. Adams, do hereby affirm that on the 10th day of December, 2020 at 6:20 pm, I:

SUBSTITUTE served by delivering a true copy of the SUMMONS IN A CIVIL ACTION, COMPLAINT AND
NOTICE to: SHOAIB NOORUDDIN YAHYA as HUSBAND at the address of: 18924 LONGHOUSE PLACE,
LEESBURG, VA 20176, the within named person's usual place of Abode, who is a family member and resides

therein, is sixteen (16) years of age or older and informed said person of the contents therein, in compliance with
state statutes.

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in
good standing; in the judicial circuit in which the process was served.

1 solernnly affirm under the penalties of perjury that the contents of the foregoing paper are true to the best of my
knowledge, information and belief.

   

Courtney C. Adams
Process Server

Process Server VA LLC
12000 MARKET STREET
UNIT 287

RESTON, VA 20190
(703): 896-6581

Our Job Serial Number: PVA-2020000786

Copyright @ 1992-2020 Database Services, Inc. - Process Server's Toolbox V8. 1u
